PER CURIAM.
Claimant, an assistant manager of an apartment complex, injured her ankle while bringing her groceries home at a time outside of her fixed duty hours and when she was on call, but not called. Both the hearing officer and the Workers’ Compensation Board concluded that the injury did not arise out of and in the course of employment. See ORS 656.005(8)(a). We agree for the reasons we have previously stated in Allen v. SAIF, 29 Or App 631, 564 P2d 1086 rev den (1977), and Walker v. SAIF, 28 Or App 127, 558 P2d 1270 (1977).
Affirmed.